Case 2:17-cv-04140-DWL Document 174-6 Filed 07/08/19 Page 1 of 5




                 EXHIBIT F
          Case 2:17-cv-04140-DWL Document 174-6 Filed 07/08/19 Page 2 of 5




1 Dennis I. Wilenchik, #005350
  WILENCHIK & BARTNESS PC
2 The Wilenchik & Bartness Building
  2810 North Third Street
3
  Phoenix, Arizona 85004
4 admin@wb-law.com

5 Leo R. Beus, #002687
  BEUS GILBERT PLLC
6 701 North 44th Street
  Phoenix, Arizona 85008
7
  lbeus@beusgilbert.com
8 Attorneys for Wyo Tech Investment Group, LLC

9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11
     Wells Fargo Bank, N.A.,                         Case No.: 2:17-CV-04140-DWL
12
                 Plaintiff,                   WYO TECH INVESTMENT GROUP,
13   v.                                         LLC’S SUPPLEMENT TO ITS
     WYO TECH Investment Group, LLC; CWT RESPONSES TO THE MANDATORY
14   Canada II Limited Partnership; Resources   INITIAL DISCOVERY PILOT
     Recovery Corporation; and Jean Noelting,      PROJECT REQUESTS
15
                Defendants.
16   WYO TECH Investment Group, LLC,
17               Cross-Claimant,                           (Assigned to the
     v.                                              Honorable Dominic W. Lanza)
18
     CWT Canada II Limited Partnership,
19   Resources Recovery Corporation, and Jean
     Noelting,
20
                Cross-Claim Defendants.
21   WYO TECH Investment Group, LLC,

22               Third Party Plaintiff,
     v.
23
     Schlam Stone & Dolan, LLC, a New York
24   Limited Liability Partnership; and Jeffrey M.
     Eilender,
25               Third Party Defendants.
26
           Case 2:17-cv-04140-DWL Document 174-6 Filed 07/08/19 Page 3 of 5




 1         Wyo Tech Investment Group, LLC (“Wyo Tech”), hereby supplements its Responses to

 2 the Mandatory Initial Discovery Pilot Project Requests as follows:

 3         Wyo Tech amends/supplements its Response to Mandatory Initial Discovery Request No.

 4 1 at Section (b) as follows (additions underlined and deletions struck through):
 5         Dennis M. Danzik, one of the Judgment Debtors (c/o Dennis I. Wilenchik, Wilenchik &

 6 Bartness, P.C., 2810 N. Third Street, Phoenix, Arizona 85004, 602-202-2810Wyo Tech is

 7 currently unware of Dennis Danzik’s physical residential address, this information will be
 8 supplemented upon if it is later discovery or obtained), is expected to have discoverable

 9 information including the facts that: (i) WYO TECH is not, and never has been, a party and has

10 not otherwise participated in GEM HOLDCO, LLC, et al. v. CWT Canada II Limited Partnership,

11 et al., Case Index No. 650841/2013, in the Supreme Court of the State of New York, County of

12 New York (“the GEM HOLDCO case”); (ii) neither he nor RDX have ever deposited funds in

13 WYO TECH’s Account No. – 2809, and neither of them claim any right, title, or interest in any

14 of the funds currently held in said account (or thereafter interplead into the Court); (iii) neither he

15 nor RDX hold, or have ever held, any membership or other equity interest in WYO TECH; and

16 (iv) WYO TECH does not currently owe any money to him or to RDX.

17

18 . . .

19 . . .
20 . . .

21 . . .

22 . . .
23 . . .

24 . . .

25 . . .

26 . . .
                                                      1
           Case 2:17-cv-04140-DWL Document 174-6 Filed 07/08/19 Page 4 of 5



           DATED March 4, 2019.
 1

 2                                     WILENCHIK & BARTNESS, P.C.

 3                                     /s/ Dennis I. Wilenchik, Esq.
                                       Dennis I. Wilenchik, Esq.
 4                                     The Wilenchik & Bartness Building
                                       2810 North Third Street
 5
                                       Phoenix, Arizona 85004
 6                                     admin@wb-law.com

 7                                     BEUS GILBERT PLLC
                                       Leo R. Beus, Esq.
 8                                     701 North 44th Street
                                       Phoenix, Arizona 85008
 9
                                       lbeus@beusgilbert.com
10                                     Attorneys for Wyo Tech Investment Group, LLC

11
                                    CERTIFICATE OF SERVICE
12

13          I hereby certify that on March 4, 2019, I mailed and emailed the attached document to the
     following individuals:
14
   J. Henk Taylor
15 Ryan Rapp & Underwood, P.L.C.
   3200 N. Central Ave., Ste. 2250
16 Phoenix, Arizona 85012

17 htaylor@rrulaw.com
18 Jeffrey M. Eilender
   Bradley J. Nash
19 Joshua Wurtzel
   Schlam Stone & Dolan LLP
20 26 Broadway
21 New York, New York 10004
   jeilender@schlamstone.com
22 bnash@schlamstone.com
   jwurtzel@schlamstone.com
23 Attorneys for Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
   and Jean Noelting
24

25

26 /s/ Hilary Myers
                                                    2
              Case 2:17-cv-04140-DWL Document 174-6 Filed 07/08/19 Page 5 of 5




    1                                                    VERIFICATION OF WILLIAM J. HINZ

    2          I, Willaim J. Hinz, the CEO of Wyo Tech, and am authorized to make this verification on

    3 its behalf.
               I have reviewed Wyo Tech's Supplement/Amendment to its Responses to the Mandatory
    4
        Initial Discovery Pilot Project Requests and know the contents thereof. The matters stated in the
    5
        forgoing document are true of my own personal knowledge, except as to those matters which are
    6
        stated on information and belief, and as to those matters, I believe them to be true.
    7
               I declare under penalty of perjury that the foregoing is true and correct to the best of my
    8
        knowledge.
    9
·              Dated this (~day of March, 2019.
10

11
              (i)        MOHICAGARCIA
                       Nota,y Pubic • S1118 at Arlzala
                        MARICOPA COUNTY
                       My Commlaalon Explrae
12
                             June 03, 2022
                                                                        Its:   C tEO
13            ~/AA__'
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                       3
